EXHIBIT FRONTSTREET HUGOTON LLC AND SUBSIDIARY TABLE OF CONTENTS CONSOLIDATED INTERIM FINANCIAL STATEMENTS: Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 Consolidated Statements of Cash Flows the nine months ended September 30, 2007 and 2006 Notes to Consolidated Interim Financial Statements FRONTSTREET HUGOTON LLC AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands) September 30, December 31, 2007 2006 ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ 3,409 $ 1,906 Accounts receivable 4,590 7,426 Other current assets 182 134 Total current assets 8,181 9,466 PIPELINE AND GATHERING FACILITIES: Pipeline and gathering facilities placed in service 100,271 100,283 Construction in progress 29,406 7,905 Total pipeline and gathering facilities 129,677 108,188 Less accumulated depreciation (34,988 ) (30,775 ) Total 94,689 77,413 TOTAL ASSETS $ 102,870 $ 86,879 LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 4,556 $ 9,078 Accrued liabilities 930 601 Total current liabilities 5,486 9,679 MEMBERS’ EQUITY 97,384 77,200 TOTAL LIABILITIES AND MEMBERS' EQUITY $ 102,870 $ 86,879 See notes to consolidated interim financial statements. FRONTSTREET HUGOTON LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (In thousands) September 30, September 30, 2007 2006 OPERATING REVENUES—Pipeline and gathering revenues $ 31,831 $ 31,492 OPERATING EXPENSES: Operating and maintenance 19,226 20,141 Depreciation 4,480 4,886 Related party management fees 206 210 Professional services 83 76 Total operating expenses 23,995 25,313 OPERATING INCOME 7,836 6,179 OTHER INCOME 56 91 NET INCOME $ 7,892 $ 6,270 See notes to consolidated interim financial statements. FRONTSTREET HUGOTON LLC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) (In thousands) September 30, September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 7,892 $ 6,270 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 4,480 4,886 Changes in operating assets and liabilities: Accounts receivable 2,835 (2,656 ) Other current assets (48 ) (54 ) Long-term receivable Accounts payable 1,385 (1,380 ) Accrued liabilities 328 380 Net cash provided by operating activities 16,872 7,446 CASH FLOWS FROM INVESTING ACTIVITIES—Capital expenditures (27,663 ) (1,904 ) CASH FLOWS FROM FINANCING ACTIVITIES: Capital contributions 28,283 1,917 Distributions to members (15,990 ) (8,886 ) Net cash (used in) provided by financing activities 12,293 (6,969 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS 1,502 (1,427 ) CASH AND CASH EQUIVALENTS—at beginning of period 1,907 2,916 CASH AND CASH EQUIVALENTS—at end of period $ 3,409 $ 1,489 SUPPLEMENTAL CASH FLOW INFORMATION—Noncash capital expenditures in accounts payable and accrued liabilities $ 1,388 $ 98 See notes to consolidated interim financial statements. FRONTSTREET HUGOTON LLC AND SUBSIDIARY NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1. ORGANIZATION AND BASIS OF PRESENTATION FrontStreet Hugoton LLC was formed in the State of Delaware and commenced operations on July 26, 2002, for the purpose of owning the equity interests of WGP-KHC, LLC (FrontStreet Hugoton LLC’s wholly owned subsidiary), whose purpose is owning the gas gathering pipeline in the Hugoton, Kansas area.As of September 30, 2007 and December 31, 2006, the participating interests of FrontStreet Hugoton LLC and subsidiary (the “Company”) members were 95 percent by ASC Hugoton, LLC (“ASC”) and 5 percent by FrontStreet EnergyOne, LLC (“FSEO”). Under terms of FrontStreet Hugoton LLC’s limited liability company operating agreement, additional capital contributions, gains and losses of the Company and cash distributions are allocated to the members based upon each member’s respective ownership interest. The Company acquired 100 percent of the voting and ownership interests of WGP-KHC, LLC on July 26, 2002, for $79.9 million.The purpose of this transaction was to acquire ownership of a natural gas gathering system in Kansas (the “Gathering System”) and to hold the asset until the exhaustion of the underlying producing basin, which is the Hugoton gas field.The Company recorded no goodwill in conjunction with the acquisition. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Consolidation—The consolidated financial statements include the accounts of the Company.All material intercompany transactions and balances have been eliminated in consolidation. Estimates—The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Cash and Cash Equivalents—All liquid investments with an original maturity of three months or less are considered cash equivalents. Pipeline and Gathering Facilities—Amounts incurred in connection with the purchase of pipeline and gathering facilities are stated at cost and depreciated using the units-of-production method based upon the actual production transported through the system and the related estimated natural gas reserves of the Hugoton gas field.Construction in progress represents the ongoing development of the gathering system.Upon completion of construction, related costs are transferred to pipeline and gathering facilities placed in service and depreciated. The Company assesses its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability is assessed by comparing the carrying amount of an asset to future net cash flows expected to be generated by the asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of such assets exceed the fair value of the assets. Income Taxes—The Company is not subject to income tax, but rather the taxable income or loss of the Company is reported on the respective income tax returns of its members. Pipeline and Gathering Revenues—Pipeline and gathering revenues are recognized as gas volumes are transported through the pipeline and gathering facilities. 3. BUSINESS AND CREDIT CONCENTRATIONS One customer accounted for approximately $30.1 million and $30.3 million of the
